Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claim(s) 1, drawn to an ascorbate peroxidase mutant MaAPXlM36K, polypeptide, wherein an amino acid sequence of the mutant MaAPXlM36K is shown in SEQ ID NO. 3,   Classified in CPC C12Y111/01011.
II.	Claim(s) 2-4, drawn to a method of construction of an ascorbate peroxidase mutant MaAPXlM36K gene, wherein, the mutant MaAPXlM36K gene is obtained by a PCR method, and a PCR primer comprises a primer pair containing a restriction site and a primer pair containing a mutation site; a sequence of the primer pair containing the restriction site is shown in SEQ ID NO. 4 and SEQ ID NO.5; and a sequence of the primer pair containing the mutation site is shown in SEQ ID NO. 6 and SEQ ID NO.7; wherein, the PCR method comprises: (1)    using MaAPXl gene as a template, and sequences shown in SEQ ID NO. 4 and SEQ ID NO. 7 as primers for PCR to obtain a first PCR product; (2)    using MaAPXl gene as a template, and sequences shown in SEQ ID NO. 5 and SEQ ID NO. 6 as primers for PCR to obtain a second PCR product; (3)    using the first PCR product and the second PCR product as templates, and sequences shown in SEQ ID NO.4 and SEQ ID NO.5 as primers for PCR to obtain a PCR product of the mutant MaAPXlM36K which contains the restriction site; wherein there is no time order between steps (1) and (2); the sequence of the MaAPXl gene in steps (1) and (2) is shown in SEQ ID NO. 1, Classified in CPC C12N9/0004.
s 5-10, drawn to a recombinant expression plasmid comprising the mutant MaAPXlM36K gene, wherein a construction method of the recombinant expression plasmid comprises a step of ligating the mutant MaAPXlM36K gene with an expression vector pET28a(+), and a cell line expressing the mutant MaAPXlM36K, Classified in CPC C12N 15/70.
	IV.	Claims 11, drawn to a method of use of the mutant MaAPXlM36K protein in improving the activity of ascorbate peroxidase, Classified in CPC C12N 15/52.
	V.	Claims 12-14 and 15, drawn to a method of use of the mutant MaAPXlM36K gene and expression plasmid comprising said  mutant MaAPXlM36K gene in improving the activity of ascorbate peroxidase, Classified in CPC C12N 15/09.
	VI.	Claims 16-20, drawn to a method of use of the cell of claims 6-10 comprising said  mutant MaAPXlM36K gene in improving activity of ascorbate peroxidase, Classified in CPC C12N 15/03.

		The inventions are distinct, each from the other because of the following reasons:
2. 	The nucleic acids (gene, expression vector and host cell) of Invention III and proteins of Invention I, are each comprise a chemically unrelated structure capable of separate manufacture, use and effect. The nucleic acid molecules of Group III comprise unrelated nucleic acid sequences and the proteins of Group I comprise unrelated amino acid sequences. The nucleic acid molecule has other utility besides encoding the proteins such as hybridization or probe preparation, and the proteins can be made by another method such as isolation from natural sources or chemical synthesis and the proteins have other utility besides acting as an antigen to induce the antibodies.

4.	Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the modified gene encoding protein can be used as a nucleic acid molecule for hybridization and probe preparation.
4.	Inventions III and V-VI are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the modified vector comprising gene encoding protein can be used as a nucleic acid molecule for hybridization and probe preparation and the modified host cell comprising said vector can be used as a host cell for expressing materially different gene or vector comprising materially different gene. 
5.	The methods of Groups II, IV-V and VI are patentably distinct as they comprise unrelated steps, and use different products and produce different effects. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the imitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 
Applicant is advised the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes and Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656